Citation Nr: 0639483	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-19-857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

    Entitlement to service connection for bilateral pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 22, 1981 to May 
22, 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, WI.


FINDINGS OF FACT

1.  Second-degree bilateral pes planus was shown on 
examination on entrance into active duty in March 1981; such 
bilateral pes planus did not increase in severity during 
active service.

2.  Current bilateral pes planus is not attributable to 
service.  


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated October 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The records satisfy 38 C.F.R. 
§ 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Service Connection for Bilateral Pes Planus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran contends that his pes planus is related to 
service.  The veteran can attest to factual matters of which 
he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the veteran is competent 
to report symptoms, he does not have medical expertise.  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Veterans are presumed to have entered service in sound 
condition as to their health.  VA must presume that the 
veteran was in sound condition except as to those defects, 
infirmities, or disorders noted at the time of his or her 
entrance into service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304.  The presumption of sound condition provides that 
every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment.  This presumption 
attaches only where there has been an induction examination 
in which the later-complained-of disability was not noted.  
The term "noted" denotes only such conditions as are recorded 
in examination reports.  A reported history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304; Crowe v. Brown, 7 Vet. App. 238 (1994).

However, in this case, rebutting the presumption of soundness 
at service entrance is not an issue, as the presumption of 
soundness never attached as to the veteran's period of active 
duty.  A review of the veteran's service medical records 
reveals that at the time of the veteran's service entrance 
examination in March 1981, the veteran was noted to have 
second-degree pes planus and it was shown on objective 
examination.  

Thus, the Board finds that there is clear and unmistakable 
evidence that pes planus preexisted active duty service.  

Further, the evidence is not sufficient to rebut the 
presumption of aggravation.  Preexisting pes planus will be 
considered to have been aggravated by service where there is 
an increase in disability during service, unless there is a 
specific finding that the increase is due to the natural 
progress of the disease.

The veteran contends that he was told on entry that his pes 
planus would not be a problem during service because he could 
be put on profile and allowed to wear tennis shoes.  Upon 
entering service, the veteran stated that the drill 
instructors were hard on him and that within a few days, his 
feet were killing him, he had severe pain, and he could 
barely walk.  He indicated that he was told that with 
properly fitting boots, his feet would get better.  

The evidence available for review in this case consists of: 
the veteran's entrance examination; service medical records; 
a letter from Dr. C.M.P., a private physician; and statements 
provided by the veteran and his representative in support of 
the claim.  In reaching its decision herein, the Board has 
carefully weighed the probative value of all of the evidence 
of record.  For the reasons delineated below, the Board holds 
that service connection for bilateral pes planus is not 
warranted at this time.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303, 3.306.

In May 1981, the veteran was seen for complaints of flat 
feet, callouses, and pain on marching.  Physical examination 
revealed no edema or erythema.  The veteran exhibited 
slightly fallen arches and callouses.  He was given a 
prescription for arch supports and callous care.  The 
diagnosis was boot irritation and the treatment was noted to 
be boot padding.  

Post-service, the veteran was treated by Dr. C.M.P.  In an 
August 2004 letter, Dr. C.M.P. indicated that he had treated 
the veteran 25 years, but had not treated him for anything in 
relation to his feet or lower extremities.  

Preexisting pes planus will be considered to have been 
aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase is due to the natural progress of the 
disease.

Based on the probative evidence, the Board finds that the 
record demonstrates that the veteran had second degree pes 
planus prior to his entry into active duty, and as documented 
on his entrance physical examination.  The record indicates 
further that the pes planus did not increase in severity 
during service.  The veteran was treated on one occasion, 
during his one month period of active duty, for boot 
irritation.  Although it was noted that he had fallen arches, 
the treatment record did not reflect any worsening of his 
preexisting second degree pes planus.  In fact, it was noted 
that the arches were only slightly fallen.  Thus, preexisted 
active service and clearly and unmistakably was not 
aggravated during active service.  

The veteran's current pes planus has not been shown by the 
record to be otherwise attributable to service.  In fact, 
there has been no post-service treatment.  

Therefore, pes planus was not incurred in or aggravated by 
service.  Accordingly, service connection is not warranted.  

To the extent that the veteran has also claimed to have 
incurred other foot problems during service, service 
connection was denied for hammertoes and fibrous growths in 
an August 2004 rating decision which is not under appeal.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.  Accordingly, service 
connection is denied.  


ORDER

Service connection for bilateral pes planus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


